

117 HR 2960 IH: Law Enforcement Officers Safety COVID Extension Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2960IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide an exception for certain qualified retired law enforcement officers to carry a concealed firearm, and for other purposes.1.Short titleThis Act may be cited as the Law Enforcement Officers Safety COVID Extension Act of 2021. 2.Carrying of concealed firearms by qualified retired law enforcement officersSection 926C of title 18, United States Code, is amended by adding at the end the following new subsection: (f)Notwithstanding any other provision of the law of any State or any political subdivision thereof, an individual shall be a qualified retired law enforcement officer under subsection (c), for the calendar years 2021 and 2022, if such retired law enforcement officer meets the standards for qualification in firearms training for an active duty law enforcement officer to carry a firearm, as determined by the former agency of the individual, the State in which the individual resides, or if the State has not established such standards either a law enforcement agency within the State in which the individual resides or the standards used by a certified firearms instructor that is qualified to conduct a firearms qualification test for active duty officers in that State, at the expense of such individual, during the calendar year 2019..